Citation Nr: 9900517	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-05 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  

This appeal is before the Board of Veterans Appeals (Board) 
from an October 1994 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefit sought.


REMAND

The veteran contends that his bilateral foot disorder has 
increased in severity, warranting a rating higher than 30 
percent.  His claim is well grounded and a review of the file 
indicates that there is a further VA duty to assist him in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).

The Board finds that the medical evidence accompanying the 
claim is inadequate for determining whether a rating in 
excess of 30 percent is warranted.  The United States Court 
of Veterans Appeals (the Court) has expounded on the evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court notes 
that orthopedic examinations must include consideration of 
all the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  
Those regulations, in part, require consideration of weakened 
movement, excess fatigability, and incoordination, as well as 
pain and limitation of motion due to pain.  Although the 
record shows that the veterans last VA examination of the 
feet was conducted in September 1986, the record does contain 
private and VA outpatient treatment records showing later 
treatment for his feet, most recently in 1995.  The medical 
evidence of record, however, does not contain all of the data 
needed to evaluate the veterans service-connected foot 
disorder under the guidelines of DeLuca.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1. The RO should obtain complete clinical 
records of all treatment the veteran 
has received for his feet since 
January 1995.  He should assist by 
identifying any additional sources of 
treatment.

2. The RO should then schedule the 
veteran for a special VA orthopedic 
examination to determine the current 
severity of his bilateral pes planus.  
Any indicated studies should be 
accomplished.  The examiner should 
comment on any functional loss due to 
weakened movement, excess 
fatigability, incoordination, or pain 
on use, and should state whether any 
pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by his visible behavior.  In 
addition, the examiner should provide 
an opinion regarding the degree of 
reduction in the veterans ability to 
work, based solely on impairment due 
to the service-connected foot 
disorder.  

The examiner should also discuss the 
following with respect to each foot:

(a) whether there are deformity 
(pronation, abduction, etc.), swelling 
on use, or callosities; 

(b) whether there are extreme 
tenderness of plantar surfaces, inward 
displacement, or severe spasm of the 
tendo achillis on manipulation;

(c) whether there is improvement by 
use of orthopedic shoes or devices, 
and

(d) whether, in the examiner's 
opinion, there are any subjective 
symptoms or impairment not supported 
by objective pathology.

The claims folder, with any evidence 
obtained pursuant to the request 
above, must be reviewed by the 
examiner, who must provide the 
rationale for any opinion given.  
Prior to the scheduling of the 
examinations, the RO should apprise 
the veteran of the consequences of a 
failure to report for the VA 
examinations, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.

3. The RO should then review the claim.  
If it remains denied, the veteran and 
his representative should be provided 
an appropriate supplemental statement 
of the case and given the opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
